SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1387
CA 15-01010
PRESENT: SCUDDER, P.J., CENTRA, CARNI, AND DEJOSEPH, JJ.


RALPH ANGELO DENARDO AND TRACEY DENARDO,
PLAINTIFFS-RESPONDENTS-APPELLANTS,

                      V                                            ORDER

LILLIAN AARON, WILLOW PARK, INC.,
DEFENDANTS-APPELLANTS-RESPONDENTS,
ET AL., DEFENDANT.


GOLDBERG SEGALLA, LLP, SYRACUSE (DAVID E. LEACH OF COUNSEL), FOR
DEFENDANTS-APPELLANTS-RESPONDENTS.

CHERUNDOLO LAW FIRM, PLLC, SYRACUSE (ROBIN C. ZIMPEL-FONTAINE OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS-APPELLANTS.

LAW OFFICE OF DESTIN C. SANTACROSE, BUFFALO (RICHARD S. POVEROMO OF
COUNSEL), FOR DEFENDANT NORTH EASTERN HVAC/R CORP.


     Appeal and cross appeal from an order of the Supreme Court,
Cayuga County (Thomas G. Leone, A.J.), entered February 4, 2015. The
order denied the motion of defendants Lillian Aaron and Willow Park,
Inc., for a change of venue and denied the cross motion of plaintiffs
for leave to serve a second amended summons and complaint.

      Now, upon the stipulation discontinuing appeal signed by the
attorneys for the parties on December 23 and 29, 2015, and January 11,
2016, and filed in the Ulster County Clerk’s Office on January 20,
2016,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court